BRANNON LIMITED PARTNERSHIP
















August 7, 2012







Mr. Kye Abraham

Chief Executive Officer

LKA International, Inc.

Re: Note Settlement Agreement







Dear Mr. Abraham,




Brannon Limited Partnership (BLP) (the “Noteholder”) is very pleased to present
this Note Settlement Agreement (the “Agreement”) to LKA International, Inc. a
Delaware Corporation  (LKA) (the “Company”). This Agreement shall define the
terms under which BLP and LKA will settle the outstanding Note issued by LKA and
held by BLP. This Agreement shall become effective as of the date set forth
above upon execution and delivery of this Agreement by both Parties.




WHEREAS, the Noteholder owns and holds a certain Note issued by the Company on
July 2, 2009, and acquired by the Noteholder on February 24, 2012 with an unpaid
balance of $1,132,083.20 as of  July 31, 2012.




WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Noteholder will settle the unpaid balance for common
shares of the Company’s stock at a settlement price (“the Settlement Price”) of
$0.1886 USD per share resulting in the issuance of a total of 6,000,000 shares
of common stock;







NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Noteholder hereby agree as
follows:




1.Settlement and Special Conditions.




(a)Settlement. Subject to the satisfaction or waiver of the terms and conditions
of this Agreement, on the “Settlement Date”, the Noteholder shall agree to
accept and the Company shall agree to issue from time to time and according to
the terms and subject to the conditions in this Agreement, 6,000,000 shares of
LKA International, Inc. common stock (the “Settlement Shares).




(b)Special Conditions. The Settlement hereunder is specifically conditioned upon
the Company’s ability to deliver to the Noteholder common stock of the Company
in a form that is freely tradabable, validly issued, unencumbered,
non-assessable, fully paid, and without restrictive legend along with legal
opinions from the Company’s legal counsel as to the transferability and
tradability of the stock acceptable to the Noteholder. The Company agrees to
proceed with the 3(a)10 exemption hearing process to deliver the stock in a
freely tradable form acceptable to the Noteholder. The Company will have 90
calendar days from the date of execution of this Agreement to complete the
3(a)10 process and deliver this initial, freely tradable and transferrable
 tranche of Settlement Shares issued in reliance on the 3(a)10 exemption to the
Noteholder. At the sole option of the Noteholder, if the first tranche of
Settlement Shares are not received within the 90 days, the Noteholder may
declare this Agreement null and void in its entirety.




(c)Additional Special Condition. The Company, immediately upon execution of this
Agreement, shall cause to be issued and delivered to BLP a certificate
representing 800,000 shares of LKA International, Inc. common stock (the
“Restricted Shares”). The shares shall be issued with a restrictive legend and
subject to Rule 144. The Restricted





--------------------------------------------------------------------------------

Shares shall be returned to the Company and cancelled by the Company immediately
upon the successful completion of the 3(a)10 hearing and replaced to the
Noteholder with freely tradable shares issued in reliance on exemption 3(a)10.




2. Noteholder Representations and Warranties. The Noteholder hereby represents
and warrants to and agrees with the Company with respect only to such Noteholder
that:




(a) Organization and Standing of the Noteholder. Noteholder, to the extent
applicable, is an entity duly formed, validly existing and in good standing
under the laws of the jurisdiction of its formation.




(b) Authorization and Power. Such Noteholder has the requisite power and
authority to enter into and perform this Agreement. The execution, delivery and
performance of this Agreement by such Noteholder and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action, and no further consent or authorization of
Noteholder or its board of directors or stockholders, if applicable, is
required. This Agreement and has been duly authorized, executed and delivered by
such Noteholder and constitutes, or shall constitute, when executed and
delivered, a valid and binding obligation of such Noteholder, enforceable
against Noteholder in accordance with the terms thereof.




(c) No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by such Noteholder of the transactions contemplated hereby and
thereby or relating hereto do not and will not (i) result in a violation of such
Noteholder’s charter documents, bylaws or other organizational documents, if
applicable; (ii) conflict with nor constitute a default (or an event which with
notice or lapse of time or both would become a default) under any agreement to
which such Noteholder is a party; nor (iii) result in a violation of any law,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to such Noteholder or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a material adverse effect on Noteholder). Such Noteholder is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement provided that for
purposes of the representation made in this sentence, such Noteholder is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.




(d) Information on Company. Such Noteholder has been furnished with or has had
access to the EDGAR Website of the Commission to the Company’s filings made with
the Commission through the tenth business day preceding the Settlement Date.
Noteholder is not deemed to have any knowledge of any information not included
in the filings unless such information is delivered in the manner described in
the next sentence. In addition, such Noteholder may have received in writing
from the Company such other information concerning its operations, financial
condition and other matters as such Noteholder has requested in writing,
identified thereon as OTHER WRITTEN INFORMATION, and considered all factors such
Noteholder deems material in deciding on the advisability of entering into this
Agreement.




(e) Information on Noteholder. Such Noteholder is, and will be at the time of
the Settlement and delivery of the Company’s shares, an “accredited investor,”
as such term is defined in Regulation D promulgated by the Commission under the
1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable such Noteholder to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed Settlement.




(f) Compliance with Securities Act. Such Noteholder understands and agrees that
the Settlement Shares have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act. In any event, and subject
to compliance with applicable securities laws, the Noteholder may enter into
lawful hedging transactions in the course of hedging the position they assume
and the Noteholder may also enter into lawful short positions or other
derivative transactions relating to the Settlement Shares, or interests in the
Settlement Shares, and deliver the Settlement Shares, or interests in the
Settlement Shares, to close out their short or other positions or otherwise
settle other transactions, or loan or





--------------------------------------------------------------------------------

pledge the Settlement Shares, or interests in the Settlement Shares, to third
parties who in turn may dispose of these Securities.




(g) Correctness of Representations. Noteholder represents that the foregoing
representations and warranties are true and correct as of the date hereof and,
unless Noteholder otherwise notifies the Company prior to the Settlement Date,
shall be true and correct as of the Settlement Date.




(h) Survival. The foregoing representations and warranties shall survive the
Settlement Date.







3. Company Representations and Warranties. the Company represents and warrants
to and agrees with that:




(a) Due Incorporation. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as presently conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect (as defined herein). For
purposes of this Agreement, a “Material Adverse Effect” shall mean a material
adverse effect on the financial condition, results of operations, prospects,
properties or business of the Company and its Subsidiaries taken as a whole. For
purposes of this Agreement, “Subsidiary” means, with respect to any entity at
any date, any direct or indirect corporation, limited or general partnership,
limited liability company, trust, estate, association, joint venture or other
business entity of which (A) more than 30% of (i) the outstanding capital stock
having (in the absence of contingencies) ordinary voting power to elect a
majority of the board of directors or other managing body of such entity, (ii)
in the case of a partnership or limited liability company, the interest in the
capital or profits of such partnership or limited liability company or (iii) in
the case of a trust, estate, association, joint venture or other entity, the
beneficial interest in such trust, estate, association or other entity business
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such entity, or (B) is under the actual
control of the Company.  No person or entity other than the Company has the
right to receive any equity interest in the Subsidiaries. The Company further
represents that neither the Company nor the Subsidiaries have been known by any
other names for the five (5) years preceding the date of this Agreement.




(b) Outstanding Stock. All issued and outstanding shares of capital stock and
equity interests in the Company have been duly authorized and validly issued and
are fully paid and non-assessable.




(c) Authority; Enforceability. This Agreement, and any other agreements
delivered or required to be delivered together with or pursuant to this
Agreement or in connection herewith have been duly authorized, executed and
delivered by the Company and/or the Subsidiaries, as the case may be, and are
valid and binding agreements of the Company and/or the Subsidiaries, as the case
may be, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity. The Company and/or the Subsidiaries, as the
case may be, have full corporate power and authority necessary to enter into and
deliver the Agreement and to perform their obligations thereunder.




(d) Capitalization and Additional Issuances. The authorized and outstanding
capital stock of the Company and Subsidiaries on a fully diluted basis and all
outstanding rights to acquire or receive, directly or indirectly, any equity of
the Company and Subsidiaries as of the date of this Agreement are set forth on
Schedule A. Except as set forth on Schedule A, there are no options, warrants,
or rights to subscribe to, securities, rights, understandings or obligations
convertible into or exchangeable for or granting any right to subscribe for any
shares of capital stock or other equity interest of the Company or any of the
Subsidiaries. The only officer, director, employee and consultant stock option
or stock incentive plan or similar plan currently in effect or contemplated by
the Company is described on Schedule A. There are no outstanding agreements or
preemptive or similar rights affecting the Company’s Common Stock or equity.




(e) Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
Subsidiaries or any of their Affiliates, any Principal Market, or the





--------------------------------------------------------------------------------

Company’s stockholders is required for the execution by the Company of the
Agreement and compliance and performance by the Company and Subsidiaries of
their obligations under the Transaction Documents, including, without
limitation, the issuance of the Settlement Shares. The Agreement and the
Company’s performance of its obligations thereunder has been unanimously
approved by the Company’s board of directors in accordance with the Company’s
Certificate of Incorporation and applicable law. Any such qualifications and
filings will, in the case of qualifications, be effective upon Closing and will,
in the case of filings, be made within the time prescribed by law.




(f) No Violation or Conflict. The issuance of the Settlement Shares nor the
performance of the Company’s obligations under the Agreement by the Company,
will:




(i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the articles or certificate
of incorporation, charter or bylaws of the Company, (B) to the Company’s
knowledge, any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or




(ii) result in the creation or imposition of any lien, charge or encumbrance
upon the Settlement Shares or any of the assets of the Company or any of its
Affiliates except in favor of  Noteholder as described herein; or




(iii) result in the activation of any anti-dilution rights or a reset or
repricing of any debt, equity or security instrument of any creditor or equity
holder of the Company, or the holder of the right to receive any debt, equity or
security instrument of the Company nor result in the acceleration of the due
date of any obligation of the Company; or




(iv) result in the triggering of any piggy-back or other registration rights of
any person or entity holding securities of the Company or having the right to
receive securities of the Company.




(g) The Settlement Shares. The Settlement Shares upon issuance:




(i)will be freely tradable, validly issued, fully paid, unencumbered,
non-assessable, and bear no restrictive legend.




(ii) will be free and clear of any security interests, liens, claims or other
encumbrances, subject only to restrictions upon transfer under the 1933 Act and
any applicable state securities laws;




(iii) will be duly and validly authorized, and on the dates of issuance, the
Settlement Shares will be duly and validly issued, fully paid and non-assessable
and will be free trading, unrestricted and free of restrictive legend;




(iv) will not have been issued in violation of any preemptive or other similar
rights of the holders of any securities of the Company or rights to acquire
securities or debt of the Company;




(v) will not subject the holders thereof to personal liability by reason of
being such holders; and




(vi) assuming the representations and warranties of the Noteholder as set forth
in Section 2 hereof are true and correct, will not result in a violation of
Section 5 under the 1933 Act.




(h) Transfer of Settlement Shares. Notwithstanding anything to the contrary
contained in this Agreement, Noteholder may transfer (without restriction and
without the need for an opinion of counsel unless required or requested by
Noteholder) the Settlement Shares, provided that each such transfer is to an
“accredited investor” under Regulation D and such “accredited investor” agrees
to be bound by the terms and conditions of this Agreement.








--------------------------------------------------------------------------------

(i) Litigation. There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Agreement. There is no pending or, to the best knowledge of the Company, basis
for or threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates which litigation if adversely determined would have a
Material Adverse Effect.




(j) No Market Manipulation. The Company and its Affiliates have not taken, and
will not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in the manipulation of the price of
the Common Stock.




(k) Information Concerning Company. Since May 15, 2012, and except as disclosed
in writing to the Noteholder, there has been no Material Adverse Effect relating
to the Company’s business, financial condition or affairs. The information,
including the financial statements included therein do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, taken as a whole,
not misleading in light of the circumstances and when made.




(l) Defaults. The Company is not in violation of its articles of incorporation
or bylaws. The Company is (i) not in default under or in violation of any other
material agreement or instrument to which it is a party or by which it or any of
its properties are bound or affected, which default or violation would have a
Material Adverse Effect, (ii) not in default with respect to any order of any
court, arbitrator or governmental body or subject to or party to any order of
any court or governmental authority arising out of any action, suit or
proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters which default would
have a Material Adverse Effect, or (iii) not in violation of any statute, rule
or regulation of any governmental authority which violation would have a
Material Adverse Effect.




(m) No Undisclosed Liabilities. The Company has no liabilities or obligations
which are material, individually or in the aggregate, other than those incurred
in the ordinary course of the Company’s business and which, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.




(n) No Undisclosed Events or Circumstances. No event or circumstance has
occurred or exists with respect to the Company or its businesses, properties,
operations or financial condition, that, under applicable law, rule or
regulation, requires public disclosure or announcement prior to the date hereof
by the Company but which has not been so publicly announced or disclosed in
writing to the Noteholder.




(o) Dilution. The Company’s executive officers and directors understand the
nature of the Settlement Shares being issued hereby and recognize that the
issuance of the Settlement Shares will have a potential dilutive effect on the
equity holdings of other holders of the Company’s equity or rights to receive
equity of the Company. The board of directors of the Company has concluded, in
its good faith business judgement, that the issuance of the Settlement Shares is
in the best interests of the Company. The Company specifically acknowledges that
its obligation to issue the Settlement Shares is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other stockholders of the Company or parties entitled to receive
equity of the Company.




(p) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise between the Company and the accountants and lawyers previously
and presently employed by the Company, including but not limited to disputes or
conflicts over payment owed to such accountants and lawyers, nor have there been
any such disagreements during the two years.




(q) Investment Company. Neither the Company nor any Affiliate of the Company is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.




(r) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any





--------------------------------------------------------------------------------

unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.




(s) Reporting Company/Shell Company. The Company is a publicly-held company
subject to reporting obligations pursuant to Section 13 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”). Pursuant to the provisions of
the 1934 Act, the Company has timely filed all reports and other materials
required to be filed thereunder with the Commission during the preceding twelve
months. As of the Settlement Date, the Company is not a “shell company” nor has
the Company ever been a “shell company” as those terms are employed in Rule 144
under the 1933 Act.




(t) Listing. The Company’s Common Stock is quoted on the OTC Markets and
Bulletin Board (“Bulletin Board”) under the symbol LKAI. The Company has not
received any pending oral or written notice that its Common Stock is not
eligible nor will become ineligible for quotation nor that its Common Stock does
not meet all requirements for the continuation of such quotation.




(u) DTC Status. The Company’s transfer agent is a participant in the Depository
Trust Company Automated Securities Transfer Program. The name, address,
telephone number, fax number, contact person and email address of the Company
transfer agent is set forth below: Interwest Stock Transfer Company, Inc., 1981
Murray Holladay Road, Suite 100 Salt Lake City, Utah 84117. Phone (801) 272-9294
Fax (801) 277-3147. Email contact - melinda@interwesttc.com.




(v) Company Predecessor and Subsidiaries. The Company makes each of the
representations contained in this Agreement, as same relate or could be
applicable to each Subsidiary. All representations made by or relating to the
Company of a historical or prospective nature and all undertakings described in
this Agreement shall relate, apply and refer to the Company and Subsidiaries and
their predecessors and successors.




(w) Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Noteholder
prior to the Settlement Date, shall be true and correct in all material respects
as of the Settlement Date; provided, that, if such representation or warranty is
made as of a different date, in which case such representation or warranty shall
be true as of such date.




(x) Survival. The foregoing representations and warranties shall survive the
Settlement Date.




4. Legal Opinion. On the Settlement Date, and on each date of issuance of
Settlement Shares, the Company will provide an opinion acceptable to the
Noteholder from the Company’s legal counsel opining on the availability of an
exemption from registration under the 1933 Act as it relates to the offer and
issuance of the Settlement Shares and other matters reasonably requested by
Noteholder. The Company will provide, at the Company’s expense, to the
Noteholder, such other legal opinions, if any, as are necessary in Noteholder’s
opinion for the issuance and resale of Settlement Shares issuable according to
the terms and conditions of this Agreement, pursuant to an exemption from
registration.




5.Issuance and Delivery of Settlement Shares.




(a) Upon the Notice of Issuance of the Settlement Shares or part thereof, the
Company shall, at its own cost and expense, take all necessary action, including
obtaining and delivering an opinion of counsel to assure that the Company’s
transfer agent shall issue stock certificates in the name of  Noteholder (or its
nominee) or such other persons as designated by Noteholder and in such
denominations to be specified at the time of the issuance notice representing
the number of shares of Settlement Stock issuable upon such notice. The Company
warrants that no instructions other than these instructions have been or will be
given to the transfer agent of the Company’s Common Stock and that the
certificates representing such shares shall bear no restrictive legend.




(b) Noteholder will give notice of its decision to exercise its right to receive
an issuance of Settlement Shares thereof by telecopying, or otherwise delivering
a completed Notice of Issuance to the Company via confirmed telecopier





--------------------------------------------------------------------------------

transmission or otherwise pursuant to this Agreement. Each date on which a
Notice of Issuance is telecopied to the Company in accordance with the
provisions hereof by 6 PM Eastern Time (“ET”) (or if received by the Company
after 6 PM ET, then the next business day) shall be deemed an “ Issuance Date.”
The Company will itself or cause the Company’s transfer agent to transmit the
Company’s Common Stock certificates representing the Settlement Shares issuable
upon notice to Noteholder via express courier for receipt by Noteholder within
three days after the Issuance Date (such third day being the “Delivery Date”).
In the event the Settlement Shares are electronically transferable, then
delivery of the Shares must be made by electronic transfer provided request for
such electronic transfer has been made by the Noteholder.




(c) The Company understands that a delay in the delivery of the Settlement
Shares in the form required hereof later than the Delivery Date could result in
economic loss to the Noteholder. As compensation to Noteholder for such loss,
the Company agrees to pay (as liquidated damages and not as a penalty) to
Noteholder for late issuance of Settlement Shares in the form required hereof
upon notice of issuance, the amount of $100 per business day after the Delivery
Date for each $10,000 of Note principal amount and interest (and proportionately
for other amounts) being issued of the corresponding Settlement Shares which are
not timely delivered. The Company shall pay any payments incurred under this
Section upon demand. Furthermore, in addition to any other remedies which may be
available to the Noteholder, in the event that the Company fails for any reason
to effect delivery of the Settlement Shares on or before the Delivery Date, the
Noteholder will be entitled to revoke all or part of the relevant Notice of
Issuance by delivery of a notice to such effect to the Company whereupon the
Company and Noteholder shall each be restored to their respective positions
immediately prior to the delivery of such notice, except that the damages
payable in connection with the Company’s default shall be payable through the
date notice of revocation or rescission is given to the Company.




(d)Mandatory Redemption at BLP’s Election. In the event (i) the Company is
prohibited from issuing Settlement Shares, (ii) upon the occurrence of any other
Event of Default, that continues beyond any applicable cure period, (iii) a
Change in Control (as defined below) occurs, or (iv) upon the liquidation,
dissolution or winding up of the Company or any Subsidiary, then at BLP's
election, the Company must pay to BLP not later than ten (10) days after request
by such BLP, a sum of money determined by multiplying the number of Settlement
Shares not yet issued and delivered to BLP multiplied by $0.1886, at BLP’s
election, multiplied by 120% and any other amounts due under the Agreement
("Mandatory Redemption Payment"). The Mandatory Redemption Payment must be
received by BLP on the same date as the Settlement Shares otherwise deliverable
or within ten (10) days after request, whichever is sooner ("Mandatory
Redemption Payment Date"). Upon receipt of the Mandatory Redemption Payment, the
corresponding Settlement Amount and other amounts will be deemed paid and no
longer outstanding. BLP may rescind the election to receive a Mandatory
Redemption Payment at any time until such payment is actually received.
Liquidated damages calculated pursuant to Section 5(c) hereof, that have been
paid or accrued for the ten day period prior to the actual receipt of the
Mandatory Redemption Payment by BLP shall be credited against the Mandatory
Redemption Payment provided the balance of the Mandatory Redemption Payment is
timely paid. For purposes of this Section 5(d), “Change in Control” shall mean
(i) the Company becoming a Subsidiary of another entity (other than a
corporation formed by the Company for purposes of reincorporation in another
U.S. jurisdiction), (ii) the sale, lease or transfer of substantially all the
assets of the Company or any Subsidiary, or (iii) a majority of the members of
the Company’s board of directors as of the Settlement Date no longer serving as
directors of the Company, except as a result of natural causes or as a result of
hiring additional outside directors in order to meet appropriate stock exchange
requirements, unless prior written consent of BLP had been obtained by the
Company. The foregoing notwithstanding, BLP may demand and receive from the
Company the amount stated above or any other greater amount which BLP is
entitled to receive or demand pursuant to the Agreement.




(e)Maximum Issuance. BLP shall not be entitled to receive on an Issuance Date by
delivery of Settlement Shares in connection with that number of Settlement
Shares which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by such BLP and its Affiliates on an Issuance Date, and
(ii) the number of Settlement Shares issuable upon Issuance Date with respect to
which the determination of this provision is being made on a calculation date,
which would result in beneficial ownership by BLP and its Affiliates of more
than 4.99% of the outstanding shares of Common Stock of the Company on such
Issuance Date. For the purposes of the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Rule 13d-3 thereunder. Subject
to the foregoing, BLP shall not be limited to aggregate issuances of only 4.99%
and aggregate issuancess by BLP may exceed 4.99%. BLP shall





--------------------------------------------------------------------------------

have the authority to determine whether the restriction contained in this
Section 5(e) will limit any issuance and the extent such limitation applies and
to which instrument or part thereof such limitation applies. BLP may increase
the permitted beneficial ownership amount up to 9.99% upon and effective after
61 days prior written notice to the Company. BLP may allocate which of the
equity of the Company deemed beneficially owned by BLP shall be included in the
4.99% amount described above and which shall be allocated to the excess above
4.99%.




(f) Injunction Posting of Bond. In the event BLP shall elect to receive an
issuance or part thereof, the Company may not refuse issuance based on any claim
that BLP or anyone associated or affiliated with BLP has been engaged in any
violation of law, or for any other reason, unless, a final non-appealable
injunction from a court made on notice to BLP, restraining and or enjoining
issuance of all or part of such Settlement Shares shall have been sought and
obtained by the Company or the Company has posted a surety bond for the benefit
of BLP in the amount of 120% of the greater of the outstanding number of
Settlement Shares not yet issued multiplied by $0.1886, which are sought to be
subject to the injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the dispute and the proceeds of which
shall be payable to BLP to the extent the judgment or decision is in BLP’s
favor.




(g) Buy-In. In addition to any other rights available to BLP, if the Company
fails to deliver to BLP Settlement Shares by the Delivery Date and if after the
Delivery Date BLP or a broker on BLP’s behalf purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by BLP of the Common Stock which BLP was entitled to receive upon such
issuance (a “Buy-In”), then the Company shall pay to BLP (in addition to any
remedies available to or elected by the BLP) the amount by which (A) BLP’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate dollar value of the number
of shares multiplied by $0.186 for which such issuance request was not timely
honored together with interest thereon at a rate of 15% per annum, accruing
until such amount and any accrued interest thereon is paid in full (which amount
shall be paid as liquidated damages and not as a penalty). For example, if BLP
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted issuance of $10,000 of Settlement
Shares by the Company to BLP, the Company shall be required to pay BLP $1,000
plus interest. BLP shall provide the Company written notice and evidence
indicating the amounts payable to BLP in respect of the Buy-In.




6. Fees.




(a) Broker’s Commission. The Company on the one hand, and BLP (for himself only)
on the other hand, agrees to indemnify the other against and hold the other
harmless from any and all liabilities to any persons claiming brokerage
commissions or similar fees on account of services purported to have been
rendered on behalf of the indemnifying party in connection with this Agreement
or the transactions contemplated hereby and arising out of such party’s actions.
The Company represents that there are no parties entitled to receive fees,
commissions, finder’s fees, due diligence fees or similar payments in connection
with the Agreement. Anything in this Agreement to the contrary notwithstanding,
BLP is providing indemnification only for such BLP’s own actions. The liability
of the Company and BLP’s liability hereunder is several and not joint. The
Company represents that to the best of its knowledge there are no other parties
entitled to receive fees, commissions, or similar payments in connection with
the Agreement.




(b) Noteholder’s Legal Fees.  The Company shall pay to Noteholder a legal fee
reimbursement payment for legal fees incurred in connection with the Settlement
Transaction described in this Agreement. The amount of the payment shall
represent fifty percent of the legal fees paid by the Noteholder for legal
services provided to Noteholder in connection with this Settlement Transaction,
but under no circumstances will the payment due from the Company exceed $5,000.
This payment will be made immediately upon the execution of this document.  




7. Covenants of the Company. The Company covenants and agrees with BLP as
follows:




(a) Stop Orders. Subject to the prior notice requirement described in Section
7(m), the Company will advise BLP, within twenty-four hours after it receives
notice of issuance by the Commission, any state securities commission or any
other regulatory authority of any stop order or of any order preventing or
suspending any offering of any securities of the Company, or of the suspension
of the qualification of the Common Stock of the Company for offering or sale in
any jurisdiction, or the initiation of any proceeding for any such purpose. The
Company will not issue any stop transfer order or other order impeding the sale,
resale or delivery of any of the Settlement Shares,





--------------------------------------------------------------------------------

except as may be required by any applicable federal or state securities laws
provided at least five (5) days prior notice of such instruction is given to
BLP.




(b) Listing/Quotation. The Company shall promptly secure the quotation or
listing of the Settlement Shares upon each national securities exchange, or
automated quotation system upon which the Company’s Common Stock is quoted or
listed and upon which such Settlement Shares are or become eligible for
quotation or listing (subject to official notice of issuance) and shall maintain
same so long as any portion of the Settlement Shares have not been issued and
delivered to BLP. The Company will maintain the quotation or listing of its
Common Stock on the NYSE Amex Equities, Nasdaq Capital Market, Nasdaq Global
Market, Nasdaq Global Select Market, Bulletin Board, Over The Counter Pink
Sheets, or New York Stock Exchange (whichever of the foregoing is at the time
the principal trading exchange or market for the Common Stock (the “Principal
Market”), and will comply in all respects with the Company’s reporting, filing
and other obligations under the bylaws or rules of the Principal Market, as
applicable. Subject to the limitation set forth in Section 7(m), the Company
will provide BLP with copies of all notices it receives notifying the Company of
the threatened and actual delisting of the Common Stock from any Principal
Market. As of the date of this Agreement, the OTC Bulletin Board is the
Principal Market.




(c) Market Regulations. If required, the Company shall notify the Commission,
the Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Settlement Shares to BLP and promptly provide copies thereof to BLP.




(d) Filing Requirements. From the date of this Agreement and until the last to
occur of (i) all the Settlement Shares have been resold or transferred by BLP
pursuant to a registration statement or applicable exemption, or (ii) none of
the Settlement Shares are still to be issued and delivered to BLP (the date of
such latest occurrence being the “End Date”), the Company will (A) comply in all
respects with its reporting and filing obligations under the 1934 Act, (B)
voluntarily comply with all reporting requirements that are applicable to an
issuer with a class of shares registered pursuant to Section 12(g) of the 1934
Act even if the Company is not subject to such reporting requirements sufficient
to permit BLP to be able to resell the Settlement Shares, and (C) comply with
all requirements related to any registration statement filed pursuant to this
Agreement. The Company will use its commercially reasonable best efforts not to
take any action or file any document (whether or not permitted by the 1933 Act
or the 1934 Act or the rules thereunder) to terminate or suspend such
registration or to terminate or suspend its reporting and filing obligations
under said acts until the End Date. Until the End Date, the Company will
continue the listing or quotation of the Common Stock on a Principal Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market.




(e) Reservation. Prior to the execution of this Agreement, the Company
undertakes to reserve on behalf of BLP from its authorized but unissued Common
Stock, 6,000,000 shares of Common Stock. Failure to have sufficient shares
reserved pursuant to this Section 7(e) at any time shall be a material default
of the Company’s obligations under this Agreement. Without waiving the foregoing
requirement, if at any time any Settlement Shares remain to be issued and
delivered to BLP the Company has reserved on behalf of the Noteholder less than
the amount necessary for full issuance of the outstanding Settlement Shares on
every such date(“Minimum Required Reservation”), the Company will promptly
reserve the Minimum Required Reservation, or if there are insufficient
authorized and available shares of Common Stock to do so, the Company will take
all action necessary to increase its authorized capital to be able to fully
satisfy its reservation requirements hereunder, including the filing of a
preliminary proxy with the Commission not later than fifteen (15) days after the
first day the Company has reserved less than the Minimum Required Reservation.
The Company agrees to provide notice to BLP not later than five days after the
date the Company has less than the Minimum Required Reservation reserved on
behalf of BLP.




(f) DTC Program. Until the full 6,000,000 Settlement Shares have been issued and
delivered to BLP, the Company will employ as the transfer agent for the Common
Stock and Settlement Shares a participant in the Depository Trust Company
Automated Securities Transfer Program and cause the Common Stock to be
transferable pursuant to such program.




(g) Taxes. From the date of this Agreement and until the End Date, the Company
will promptly pay and discharge, or cause to be paid and discharged, when due
and payable, all lawful taxes, assessments and governmental charges





--------------------------------------------------------------------------------

or levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.




(h) Insurance. As reasonably necessary as determined by the Company, from the
date of this Agreement and until the End Date, the Company will keep its assets
which are of an insurable character insured by financially sound and reputable
insurers against loss or damage by fire, explosion and other risks customarily
insured against by companies in the Company’s line of business and location, in
amounts and to the extent and in the manner customary for companies in similar
businesses similarly situated and located and to the extent available on
commercially reasonable terms.




(i) Books and Records. From the date of this Agreement and until the End Date,
the Company will keep true records and books of account in which full, true and
correct entries will be made of all dealings or transactions in relation to its
business and affairs in accordance with generally accepted accounting principles
applied on a consistent basis.




(j) Governmental Authorities. From the date of this Agreement and until the End
Date, the Company shall duly observe and conform in all material respects to all
valid requirements of governmental authorities relating to the conduct of its
business or to its properties or assets.




(k) Intellectual Property. From the date of this Agreement and until the End
Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business.




(l) Properties. From the date of this Agreement and until the End Date, the
Company will keep its properties in good repair, working order and condition,
reasonable wear and tear excepted, and from time to time make all necessary and
proper repairs, renewals, replacements, additions and improvements thereto; and
the Company will at all times comply with each provision of all leases and
claims to which it is a party or under which it occupies or has rights to
property if the breach of such provision could reasonably be expected to have a
Material Adverse Effect. The Company will not abandon any of its assets except
for those assets which have negligible or marginal value or for which it is
prudent to do so under the circumstances.




(m) Confidentiality/Public Announcement. From the date of this Agreement and
until the End Date, the Company agrees that except in connection with a Form
8-K, Form 10-Q, Form 10-K and the registration statement or statements regarding
BLP or in correspondence with the Commission regarding same, it will not
disclose publicly or privately the identity of BLP unless expressly agreed to in
writing by BLP or only to the extent required by law and then only upon not less
than two (2) days prior notice to BLP. The Company will specifically disclose
the amount of Common Stock outstanding immediately after the execution of this
Agreement in the 8-K. Upon delivery by the Company to BLP after the execution of
this Agreement of any notice or information, in writing, electronically or
otherwise, and while the Settlement Shares are held by BLP, unless the Company
has in good faith determined that the matters relating to such notice do not
constitute material, nonpublic information relating to the Company or
Subsidiaries, the Company shall within four (4) days after any such delivery
publicly disclose such material, nonpublic information on a Report on Form 8-K.
In the event that the Company believes that a notice or communication to BLP
contains material, nonpublic information relating to the Company or
Subsidiaries, the Company shall so indicate to BLP prior to delivery of such
notice or information. BLP will be granted five days to notify the Company that
BLP elects not to receive such information. In the case that BLP elects not to
receive such information, the Company will not deliver such information to BLP.
In the absence of any such Company indication, BLP shall be allowed to presume
that all matters relating to such notice and information do not constitute
material, nonpublic information relating to the Company or Subsidiaries.




(n) Non-Public Information. The Company covenants and agrees, neither it nor any
other person acting on its behalf will at any time provide BLP or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto BLP, its agent or counsel shall
have agreed in writing to accept such information. The Company understands and
confirms that BLP shall be relying on the foregoing





--------------------------------------------------------------------------------

representations in effecting transactions in securities of the Company. The
Company agrees that any information known to BLP not already made public by the
Company may be made public and disclosed by BLP.




(o) Negative Covenants. So long as there are Settlement Shares not yet issued
and delivered to BLP, the Company will not and will not permit any of its
Subsidiaries to directly or indirectly:




(i) amend its certificate of incorporation, bylaws or its charter documents so
as to materially and adversely affect any rights of BLP;




(ii) repay, repurchase or offer to repay, repurchase or otherwise acquire or
make any dividend or distribution in respect of any of its Common Stock,
preferred stock, or other equity securities;







 (p) Offering Restrictions. For so long as there are Settlement Shares not yet
issued and delivered to BLP, the Company will not enter into or exercise any
Equity Line of Credit or similar agreement, nor issue nor agree to issue any
floating or Variable Priced Equity Linked Instruments nor any of the foregoing
or equity with price reset rights (collectively, the “Variable Rate
Restrictions”). For purposes hereof, “Equity Line of Credit” shall include any
transaction involving a written agreement between the Company and an investor or
underwriter whereby the Company has the right to “put” its securities to the
investor or underwriter over an agreed period of time and at an agreed price or
price formula, and “Variable Priced Equity Linked Instruments” shall include:
(A) any debt or equity securities which are convertible into, exercisable or
exchangeable for, or carry the right to receive additional shares of Common
Stock either (1) at any conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of or quotations for
Common Stock at any time after the initial issuance of such debt or equity
security, or (2) with a fixed conversion, exercise or exchange price that is
subject to being reset at some future date at any time after the initial
issuance of such debt or equity security due to a change in the market price of
the Company’s Common Stock since date of initial issuance, and (B) any
amortizing convertible security which amortizes prior to its maturity date,
where the Company is required or has the option to (or any investor in such
transaction has the option to require the Company to) make such amortization
payments in shares of Common Stock which are valued at a price that is based
upon and/or varies with the trading prices of or quotations for Common Stock at
any time after the initial issuance of such debt or equity security (whether or
not such payments in stock are subject to certain equity conditions). If at any
time BLP owns or has the right to be issued Settlement Shares, the Company shall
agree to or issue (the “Lower Price Issuance”) any Common Stock or securities
convertible into or exercisable for shares of Common Stock (or modify any of the
foregoing which may be outstanding) to any person or entity at a price per share
or conversion or exercise price per share which shall be less than the $0.1886
in effect at such time, without the consent of the Subscribers, then the
Settlement Price shall automatically be reduced to such other lower price.
Common Stock issued or issuable by the Company for no consideration or for
consideration that cannot be determined at the time of issue will be deemed
issuable or to have been issued for $0.0001 per share of Common Stock. For
purposes of the issuance and adjustments described in this paragraph, the
issuance of any security of the Company carrying the right to convert such
security into shares of Common Stock or any warrant, right or option to purchase
Common Stock shall result in the issuance of the additional shares of Common
Stock only after all of the Settlement Shares have been issued and delivered and
the Common Stock issuance will not cause the Noteholder to own more than 4.9% of
the then issued and outstanding shares of common stock. The rights of the
Noteholder set forth in this Section 7(p) are in addition to any other rights
the Noteholder has pursuant to this Agreement, the Note, any other Transaction
Document, and any other agreement referred to or entered into in connection
herewith or to which Noteholder and Company are parties.




(q) Seniority. Until all of the Settlement Shares are issued and delivered,  and
without prior written consent of the Noteholder, the Company and Subsidiaries
shall not grant nor allow any security interest to be taken in any assets of the
Company or any Subsidiary or any Subsidiary’s assets; nor issue or amend any
debt, equity or other instrument which would give the holder thereof directly or
indirectly, a right in any equity or assets of the Company or any Subsidiary or
any right to payment equal to or superior to any right of BLP in or to such
equity, assets or payment, nor issue or incur any debt not in the ordinary
course of business.




(r) Notices. For so long as BLP holds any Settlement Shares, the Company will
maintain a United States address and United States fax number.








--------------------------------------------------------------------------------

(s) Transactions with Insiders. So long as there are Settlement Shares not yet
issued and delivered, the Company shall not, and shall cause each of its
Subsidiaries not to, enter into, materially amend, materially modify or
materially supplement, or permit any Subsidiary to enter into, materially amend,
materially modify or materially supplement, any agreement, transaction,
commitment, or arrangement relating to the sale, transfer or assignment of any
of the Company’s tangible or intangible assets with any of its Insiders (as
defined below)(or any persons who were Insiders at any time during the previous
two (2) years), or any Affiliates (as defined below) thereof, or with any
individual related by blood, marriage, or adoption to any such individual.
“Affiliate” for purposes of this Section 7(s) means, with respect to any person
or entity, another person or entity that, directly or indirectly, (i) has a ten
percent (10%) or more equity interest in that person or entity, (ii) has ten
percent (10%) or more common ownership with that person or entity, (iii)
controls that person or entity, or (iv) shares common control with that person
or entity. “Control” or “Controls” for purposes of this Agreement means that a
person or entity has the power, direct or indirect, to conduct or govern the
policies of another person or entity. For purposes hereof, “Insiders” shall mean
any officer, director or manager of the Company, including but not limited to
the Company’s president, chief executive officer, chief financial officer and
chief operations officer, and any of their affiliates or family members.




(t) Stock Splits. For so long as there are Settlement Shares yet to be issued
and delivered, the Company undertakes and covenants that the Company will not
enter into any stock splits without the prior written consent of BLP.




(u) Notice of Event of Default. The Company agrees to notify BLP of the
occurrence of an Event of Default not later than ten (10) days after any of the
Company’s officers or directors becomes aware of such Event of Default.




(v) Registration Statements. The Company agrees that it will not increase the
number of its authorized shares, without the prior written consent of BLP, file
with the Commission or with state regulatory authorities any registration
statements, or amend any already filed registration statement to increase the
amount of Common Stock registered therein, or reduce the price of which such
company securities are registered therein. BLP agrees that it will not
unreasonably withhold its consent to allow the Company to file a registration
statement for the sole and exclusive purpose of raising capital to support
reasonable and necessary capital requirements in the conduct of its normal
business operations.




8. Covenants of the Company Regarding Indemnification.




(a) The Company agrees to indemnify, hold harmless, reimburse and defend BLP,
BLP’s officers, directors, agents, counsel, Affiliates, members, managers,
control persons, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon BLP or any such person which results, arises
out of or is based upon (i) any material misrepresentation by Company or breach
of any representation or warranty by Company in this Agreement or in any
Exhibits or Schedules attached hereto, or other agreement delivered pursuant
hereto or in connection herewith, now or after the date hereof; or (ii) after
any applicable notice and/or cure periods, any breach or default in performance
by the Company of any covenant or undertaking to be performed by the Company
hereunder, or any other agreement entered into by the Company and BLP relating
hereto.




(b) In no event shall the liability of BLP or permitted successor hereunder or
under any  other agreement delivered in connection herewith be greater in amount
than the dollar amount of the net proceeds actually received by BLP or successor
upon the sale of Settlement Shares.




9. Unlegended Shares and 144 Sales.  




(a) DWAC. In lieu of delivering physical certificates representing the
Unlegended Settlement Shares, upon request of BLP, the Company shall cause its
transfer agent to electronically transmit the Unlegended Settlement Shares by
crediting the account of BLP’s broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system.




(b) 144 Default. At any time commencing six months after the Settlement Date, in
the event the BLP is not permitted to sell any of the Settlement Shares without
any restrictive legend or if such sales are permitted but subject to volume
limitations or further restrictions on resale as a result of the unavailability
to BLP of Rule 144 under the





--------------------------------------------------------------------------------

1933 Act or any successor rule (a “144 Default”), for any reason including but
not limited to failure by the Company to file quarterly, annual or any other
filings required to be made by the Company by the required filing dates
(provided that any filing made within the time for a valid extension shall be
deemed to have been timely filed), or the Company’s failure to make information
publicly available which would allow BLP’s reliance on Rule 144 in connection
with sales of Settlement Shares, except due to a change in current applicable
securities laws, then the Company shall pay BLP as liquidated damages and not as
a penalty for each thirty days (or such lesser pro-rata amount for any period
less than thirty days) an amount equal to two percent (2%) of the purchase price
of the Settlement Shares subject to such 144 Default. Liquidated Damages shall
not be payable pursuant to this Section 8(d) in connection with Shares for such
times as such Shares may be sold by the holder thereof without any legend or
volume or other restrictions pursuant to Section 144 of the 1933 Act or pursuant
to an effective registration statement.




10.Maximum Exercise of Rights. In the event the exercise of certain rights would
or could result in the issuance of an amount of Common Stock of the Company that
would exceed the maximum amount that may be issued to BLP calculated in the
manner described in Section 5(e) of this Agreement, then the issuance of such
additional shares of Common Stock of the Company to BLP will be deferred in
whole or in part until such time as BLP is able to beneficially own such Common
Stock without exceeding the applicable maximum amount set forth calculated in
the manner described in Section 5(e) of this Agreement and BLP notifies the
Company accordingly.




11. Miscellaneous.




(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: LKA International, Inc. 3724
47th Street Ct. N.W. Gig Harbor Washington 98835 Attn: Kye Abraham, President
and Chairman, facsimile: (___) ___-____, and (ii) if to the Noteholder, to:
Brannon Limited Partnership 1029 Shadowmoss Circle Lake Mary, Florida 32746
Attn: H. Dwain Brannon Managing Partner, facsimile (800) 859-1798 .




(b) Entire Agreement; Assignment. This Agreement contains the entire
understanding of the parties in respect of its subject matter and supersedes all
prior agreements and understandings (oral and written) between or among the
parties with respect to such subject matter. The parties agree that prior drafts
of this Agreement shall not be deemed to provide any evidence as to the meaning
of any provision hereof or the intent of the parties with respect thereto. This
Agreement and other documents delivered in connection herewith represent the
entire agreement between the parties hereto with respect to the subject matter
hereof and may be amended only by a writing executed by both parties. Neither
the Company nor BLP has relied on any representations not contained or referred
to in this Agreement and the documents delivered herewith. No right or
obligation of the Company shall be assigned without prior notice to and the
written consent of BLP.




(c) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.




(d) Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida without regard to
principles of conflicts of laws. Any action brought by either party





--------------------------------------------------------------------------------

against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in the state and county of Florida. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.




(e) Specific Enforcement, Consent to Jurisdiction. The Company and BLP
acknowledges and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity. Subject to Section 13(d)
hereof, the Company and BLP hereby irrevocably waives, and agrees not to assert
in any such suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction in Florida of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Nothing in this Section shall affect or limit
any right to serve process in any other manner permitted by law.




(f) Calendar Days. All references to “days” in the Agreement shall mean calendar
days unless otherwise stated. The terms “business days” and “trading days” shall
mean days that the New York Stock Exchange is open for trading for three or more
hours. Time periods shall be determined as if the relevant action, calculation
or time period were occurring in New York City. Any deadline that falls on a
non-business day in the Agreement shall be automatically extended to the next
business day and interest, if any, shall be calculated and payable through such
extended period.




(g) Captions: Certain Definitions. The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement. As used in this Agreement the term “person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.




(h) Severability. In the event that any term or provision of this Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.




(i) Successor Laws. References in the Agreement to laws, rules, regulations and
forms shall also include successors to and functionally equivalent replacements
of such laws, rules, regulations and forms. A successor rule to Rule 144 shall
include any rule that would be available to a non-Affiliate of the Company for
the sale of Common Stock not subject to volume restrictions and after a six
month holding period.




(j) Amendments; Waivers. This Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
all parties. No failure to exercise, and no delay in exercising, any right,





--------------------------------------------------------------------------------

power or privilege under this Agreement shall operate as a waiver, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
the exercise of any other right, power, or privilege. No waiver of any breach of
any provision shall be deemed to be a waiver of any preceding or succeeding
breach of the same or any other provision, nor shall any waiver be implied from
any course of dealing between the parties. To be effective, all waivers must be
in writing, signed by both

parties. The rights and remedies of the parties under this Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other except as may be specifically limited herein.







This is our Agreement. The parties agree and acknowledge that they have jointly
participated in

the negotiation and drafting of this Agreement and that this Agreement has been
fully reviewed and negotiated by the parties and their respective counsel. In
the event of an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Agreement.




Yours Very Truly,













Dwain Brannon

Brannon Limited Partnership

1525 International Parkway

Suite 4071

Lake Mary, Florida 32746

P407-256-8322

F 800-859-1798
















Accepted and approved this 7th day of Augus, 2012.







By: /s/ Kye Abraham

Kye Abraham

President, CEO

LKA International, Inc.




Accepted and approved this 14th day of August, 2012.







By: /s/ Dwain Brannon

Dwain Brannon

Managing Partner

Brannon Limited Partnership






